881 F.2d 1077
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anton SCHEFF, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-2220.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and THOMAS G. HULL, Chief District Judge.*
PER CURIAM:


1
Plaintiff, Anton Scheff, appeals from the order of the district court granting summary judgment in favor of defendant, Secretary of Health and Human Services and denying Scheff's application for social security benefits.  The Secretary determined that Scheff did not suffer from a severe impairment prior to the expiration of his insured status on December 31, 1984, as required by the second step of the five-step sequential process for reviewing disability claims.  20 C.F.R. Sec. 404.1521.


2
The magistrate below recommended that summary judgment be granted for the secretary, concluding that the Secretary's decision was supported by substantial evidence.  Report and Recommendation, Civil Action No. 88-CV-72423-DT, September 29, 1988.  The district court adopted the magistrate's recommendation.  Order of November 9, 1988.


3
Upon review, we agree that the decision of the Secretary is supported by substantial evidence.  42 U.S.C. Sec. 405(g);  Garner v. Heckler, 745 F.2d 383, 387-88 (6th Cir.1984).  Accordingly, the judgment of the district court is affirmed.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation